DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 04 November 2022 has been entered in full.   Claim 15 is canceled.  Claims 1-14 and 16-21 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for containing hyperlinks as set forth at p. 2 of the previous Office action (mailed 11 August 2022) is withdrawn in view of the amendment removing said hyperlink (received 04 November 2022).
	The objection to claims 15-21 under 37 CFR 1.75(c) as set forth at p. 3 of the previous Office action (mailed 11 August 2022) is withdrawn in view of the amended claims (received 04 November 2022).
The rejection of claims 1-14 under 35 U.S.C. 112(b) as set forth at p. 4 of the previous Office action (mailed 11 August 2022) is withdrawn in view of the amended claims (received 04 November 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The basis of this rejection is set forth at pp. 4-7 of the previous Office action (mailed 11 August 2022).
Applicant argues (p. 9, remarks received 04 November 2022) that the claimed invention is not for a specific antigen but is rather for specific ScFvs which Applicant has produced and claimed unambiguously.  Applicant asserts that any antigen can be complexed with this ScFv and then the ScFv, which has high affinity for the DEC205 of the dendritic cells, will deliver this antigen to the dendritic cells.  Applicant urges that the process has been exemplified using gonadotropins, and that the skilled artisan would be able to understand and practice the invention without undue burden.  Applicant states that the claims have been amended to refer to antigen “gonadotropins” to expedite allowance.
Applicant’s arguments have been fully considered but are not found to be persuasive.  The claims are drawn to a complex (a product) having two parts: the ScFv, which is adequately described, and an antigen.  No structure or class of antigens (e.g., gonadotropins), or specific function (other than an implied function of inducing an immune response in a heterologous organism) are provided for the recited antigen in claims 11-14 and 18-20. The specification does not provide a clear definition of the term “antigen” but recites at [0078] that exemplary antigens are gonadotropins, cancer antigens, viral antigens, or antigens from pathogenic organisms. Again, no structures are described. The examples refer to recombinant human chorionic gonadotropin (hCG) and recombinant human Follicle Stimulating Hormone (hFSH) and human luteinizing hormone (hLH), and provides sources from whence such were obtained [00109]. Accordingly, the genus encompassed by the term “antigen” recited in the claims is infinite, whereas the specification provides adequate written description for three antigens which are gonadotropins (hCG, hFSH, hLH).  As discussed in the previous Office action, it is widely known in the art that the antigenic structures are highly diverse, even for a small class of antigens. For example, see Sullender (2000, Clin. Microbiol. Rev. 13(1):1-15), who teaches that a single infectious organism, RSV, has many antigens and has great diversity even in the same class of antigens. See abstract, Table 1. This provides evidence that there is no structure-function correlation for the genus of compounds encompassed by the term “antigens.”  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

Claim Objections
Claims 16, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-10 are allowable.  Claims 11-14 and 16-21 are not allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
01 December 2022